Citation Nr: 0620754	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  94-45 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for 
service-connected traumatic arthritis and herniated nucleus 
pulposus of the lumbosacral spine from February 16, 1997.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected traumatic arthritis of the left knee from 
November 27, 1990.

3.  Entitlement to an evaluation in excess of 10 percent for 
instability of the left knee from November 27, 1990.


WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
November 1990.

In June 1991, the RO, among other things, granted service 
connection for traumatic arthritis and herniated nucleus 
pulposus of the lumbosacral spine; left knee strain; and 
post-operative residuals of nasal reconstruction with 
headaches.  The RO assigned evaluations therefor of 10, 0, 
and 0 percent, respectively, effective from November 27, 
1990.  The veteran appealed, challenging the assigned 
evaluations.

In May 1994, while the veteran's appeal was pending, the RO 
in Washington, D.C., among other things, increased the rating 
for his left knee strain to 10 percent, effective from 
November 27, 1990.  Later, in September 1997, the 
Philadelphia RO increased the rating for his low back 
disability to 20 percent, effective from February 16, 1997.  
The case was transferred to the Board of Veterans' Appeals 
(Board), and the Board remanded the case for additional 
development in May 1998.

In September 1999, while the case was in remand status, the 
RO increased the rating for residuals of nasal reconstruction 
with headaches to 10 percent, effective from July 13, 1998.  
The RO also "split" the veteran's service-connected left 
knee disability into two issues, assigning separate 10 
percent ratings for arthritis and instability of the knee, 
effective from November 27, 1990.  See VAOPGCPREC 9-98, 63 
Fed. Reg. 56,703-04 (Oct. 22, 1998); VAOPGCPREC 23-97, 62 
Fed. Reg. 63,604 (Dec. 1, 1997).  The case was returned to 
the Board.

In June 2000, the Board remanded the case for additional 
development.  On remand, the RO confirmed and continued the 
previously assigned evaluations.
 
In October 2004, the Board granted a 20 percent rating for 
the veteran's low back disability for the period November 27, 
1990 to February 16, 1997.  By the same decision, the Board 
denied entitlement to a compensable evaluation for residuals 
of nasal reconstruction with headaches for the period 
November 27, 1990 to July 13, 1998.  The Board also denied 
entitlement to an evaluation in excess of 10 percent for that 
disability for the period on and after July 13, 1998.  The 
three remaining issues on appeal (i.e., entitlement to an 
evaluation greater than 20 percent for service-connected 
traumatic arthritis and herniated nucleus pulposus of the 
lumbosacral spine from February 16, 1997; entitlement to an 
evaluation in excess of 10 percent for service-connected 
traumatic arthritis of the left knee from November 27, 1990; 
and entitlement to an evaluation in excess of 10 percent for 
instability of the left knee from November 27, 1990) were 
remanded for further development.

After undertaking additional development on the remanded 
claims, the Appeals Management Center, in December 2005, 
continued the prior evaluations.  The case was returned to 
the Board in February 2006.

The record shows that the veteran, in December 2005, filed a 
claim for a total disability rating based on individual 
unemployability due to service-connected disability.  
Inasmuch as it does not appear that the claim has been 
adjudicated, it is referred to the RO for appropriate action.

The Board's present decision is limited to the issue of the 
veteran's entitlement to an evaluation in excess of 10 
percent for instability of the left knee from November 27, 
1990.  For the reasons set forth below, the two remaining 
issues on appeal are being REMANDED for additional 
development.  VA will notify the veteran if further action is 
required on his part.


FINDING OF FACT

The veteran's left knee disability is manifested by no more 
than "slight" instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
instability of the left knee, from November 27, 1990, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159, 3.321, 4.1, 4.7, 4.71a, 
Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in essence, that the 10 percent 
evaluation currently assigned for instability of the left 
knee does not adequately reflect the severity of his 
disability.  He maintains that the knee "gives way."

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

However, VCAA notice is not required in every case.  The 
United States Court of Appeals for Veterans Claims (Court) 
recently held, for example, that such notice is not required 
under circumstances where, prior to the date of the enactment 
of the VCAA, a claim for service connection is granted, an 
initial rating and effective date is assigned, and the 
claimant files an appeal as to the initial rating.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006) ("In 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.").  
Rather, under those circumstances, the provisions of 
38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for 
application.  Id.

Here, the veteran's claim for a higher initial evaluation for 
instability of the left knee falls squarely within this fact 
pattern.  Thus, no section 5103(a) notice is required.  As 
for the provisions of §§ 5104, 7105 and 38 C.F.R. § 3.103, 
the record shows that the veteran has been provided with 
various communications, including a rating decision, a 
statement of the case (SOC), and multiple supplemental SOC's 
(SSOC's) that contain notice of VA's rating determination; 
his appellate rights; a summary of the relevant evidence; 
citations to applicable law; and a discussion of the reasons 
for the decision made by the agency of original jurisdiction.  
No further due process development is required.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim that is 
currently being adjudicated.  It appears that all of the 
service medical records pertinent to this claim have been 
obtained.  The veteran has been afforded VA examinations, 
reports of post-service treatment have been associated with 
the file, and there is no suggestion on the current record 
that additional, relevant evidence exists and can be 
procured.  No further development action is necessary.

II.  The Merits of the Veteran's Claim

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

Disabilities of the knee manifested by instability are 
evaluated under the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).  Ratings of 10, 20, and 
30 percent, respectively, are warranted for slight, moderate, 
and severe lateral instability.  Id.  In assigning a rating 
under Diagnostic Code 5257, neither pain nor loss of range of 
motion are for consideration.  See, e.g., Johnson v. Brown, 9 
Vet. App. 7, 11 (1998).

In the present case, the Board notes that there is evidence 
in the record which tends to demonstrate objective 
instability in the veteran's left knee.  When the veteran was 
examined for VA purposes in July 1997, for example, the 
examiner noted that there was evidence of lateral collateral 
ligament laxity.  Later, in May and June 1999, it was noted 
that there was some evidence on MRI (magnetic resonance 
imaging) of mild meniscal degeneration and that the veteran 
had a markedly positive McMurray's test.  See  Dorland's 
Illustrated Medical Dictionary 1679 (28th ed. 1994) 
[hereinafter Dorland's] (indicating that a positive 
McMurray's test is suggestive of a tear of the medial or 
lateral meniscus).  The veteran was issued a knee brace in 
July 2002, and he was found to exhibit a mild patellar laxity 
when he underwent VA examination in June 2004.

However, most of the examiners who have seen the veteran 
since January 1990 have identified very little in the way of 
objective evidence of instability.  Records from January and 
February 1990 show, for example, that the collateral 
ligaments in the left knee were found to be stable, and that 
McMurray's, Lachman's, and drawer tests were all negative.  
See Dorland's 1673, 1677 (indicating that a positive drawer 
test is indicative of a rupture of anterior (anterior drawer 
test) or posterior (posterior drawer test) ligaments of the 
knee, and that Lachman's test is an anterior drawer test for 
cases of severe knee injury).  In November 1993, when the 
veteran underwent a VA fee-basis examination, it was noted 
that there was no pathological axial stress in the knee joint 
when under physical loading, and that he had stable ligament 
relationships appropriate for his age.  VA examination in 
June 1996 likewise revealed no evidence of varus or valgus 
instability, no evidence of ligamentous instability, and a 
negative Lachman's test.

A VA clinical record, dated in April 1997, shows that the 
veteran had a negative drawer sign.  Multiple records from a 
private physician, Dr. Quinn, dated in May, September, and 
October 1997, show that McMurray's, Lachman's, and drawer 
tests were all negative.  Lachman's test was once again 
described as negative in a VA clinical report of July 1998, 
as well in records from Concentra Medical Center, dated in 
March and May 1999.  Cruciate and collateral ligaments 
appeared intact on the MRI conducted in May 1999 (referenced 
above), and another private physician, Dr. Mehm, described 
the ligaments of the left knee as "stable" or "grossly 
stable" in reports dated in June 1999 and April 2000.

When the veteran underwent arthroscopic surgery of the left 
knee at St. Joseph Hospital in April 2000, a chondromalacia 
of the patella was found; however, it was noted that the 
anterior cruciate ligament and medial and lateral meniscus 
were intact.  Dr. Mehm again described the ligaments of the 
left knee as "stable" in July 2001, and the VA examination 
of June 2004 (referenced above) found no apparent 
mediolateral instability, with negative drawer and Lachman's 
tests.  On the veteran's most recent VA examination, in 
September 2005, it was noted that there was no palpable 
instability when stressing the kneecap medially and 
laterally; that anterior-posterior stability was normal; that 
varus-valgus stability in neutral and 30 degrees of flexion 
was normal; and that Lachman's test was negative.  The 
examiner stated, "I find no evidence of an instability of 
the knee or patellofemoral joint."

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the assignment of a 
schedular rating in excess of 10 percent for instability of 
the left knee.  Although the record contains limited evidence 
of occasional instability in the left knee, the vast majority 
of the evidence demonstrates that objective indications of 
instability have been lacking on most examinations conducted 
since January 1990.  Under the circumstances, given the lack 
of evidence of sustained, objectively demonstrated 
instability, the Board is of the opinion that the veteran's 
overall level of disability resulting from instability is 
best characterized as "slight."  The claim for a higher 
schedular rating is therefore denied.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
instability of his left knee has never been more than 10 
percent disabling since the time that he filed his claim for 
service connection in November 1990.  A "staged rating" is 
not warranted.

III.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2005).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the issue pertaining to the 
instability of the veteran's left knee should be referred for 
consideration of an extraschedular evaluation, and has 
concluded that no such referral is warranted.  The record 
does not show that he has been frequently hospitalized for 
problems with instability, and there is nothing in the record 
to suggest that his disability picture is so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards.


ORDER

A rating in excess of 10 percent for instability of the left 
knee, from November 27, 1990, is denied.


REMAND

When this case was last remanded in October 2004, the Board 
requested, among other things, that the veteran be scheduled 
for orthopedic and neurological examinations for purposes of 
assessing the severity of his service-connected low back and 
left knee disorders.  With respect to the low back, the Board 
asked that the neurological examiner identify the nerve(s) 
affected by root compression, and characterize the symptoms 
as causing mild, moderate, or severe incomplete 
paralysis/neuritis/neuralgia, or complete paralysis, for each 
nerve affected.  With respect to arthritis of the left knee, 
the Board asked that the orthopedic examiner render an 
opinion as to the extent to which the veteran experienced 
functional impairments such as weakness, excess fatigability, 
incoordination, or pain due to repeated use or flare-ups, and 
equate those problems to additional loss in range of motion 
(i.e., beyond that which was demonstrated clinically).  
Similar information was requested with respect to functional 
limitations of the low back.

Unfortunately, the requested development has not been 
completed.  On remand, the veteran was afforded new VA 
orthopedic and neurological examinations.  However, although 
the neurological examiner endorsed the veteran's history of 
nerve root irritation, and characterized it as "moderate," 
no information was provided as to the precise nerve(s) 
affected or seemingly affected, and whether the impairment 
was best described as a paralysis, neuritis, or neuralgia.  
Similarly, the orthopedic examiner offered no opinion with 
respect to weakness, excess fatigability, incoordination, or 
pain due to repeated use or flare-ups in the low back and 
left knee, and how that might equate to additional loss of 
range of motion.  Rather, he indicated that further testing 
(i.e., a "functional capacity evaluation") was required in 
order to obtain a more objective evaluation.  That testing 
was never performed.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2005).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide an appropriate 
release for any additional relevant records 
of non-VA treatment that he would like to be 
considered in connection with his pending 
claims.  If he does so, assist him in 
obtaining the relevant records identified, 
following the procedures set forth in 
38 C.F.R. § 3.159.  Any additional evidence 
received should be associated with the claims 
file.

2.  Obtain copies of records pertaining to 
any treatment the veteran has received for 
left knee arthritis and/or low back 
disability at the VA Medical Center in 
Lebanon, Pennsylvania since May 1, 2004, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained, if 
any, should be associated with the claims 
file.

3.  After the foregoing development has been 
completed, schedule the veteran for VA 
orthopedic and neurological examinations, to 
include a functional capacity evaluation, for 
purposes of assessing the severity of his 
left knee arthritis and low back disorder.  
The examiner should review the claims files 
in connection with the examinations.  All 
tests and studies deemed necessary should be 
conducted.

After examining the veteran, the neurological 
examiner should offer an opinion as to 
whether the veteran has any objectively 
identifiable neurologic manifestations 
associated with his low back disorder.  If 
objective neurologic manifestations are 
present, the examiner(s) should identify the 
precise nerve or nerves affected or seemingly 
affected; indicate whether the impairment is 
best characterized as neuritis, neuralgia, or 
paralysis; describe the severity of the 
neurologic symptoms (i.e., whether any noted 
neuritis, neuralgia, or incomplete paralysis 
is mild, moderate, or severe); and indicate 
whether the identified neurologic impairment 
is manifested by symptoms such as loss of 
reflexes, muscle atrophy, sensory 
disturbances, and/or pain.  The frequency and 
duration of exacerbations requiring 
prescribed bed rest should also be described, 
and the examiner should offer an opinion as 
to whether the overall low back disability 
picture, in terms of limited motion, and 
including any noted weakness, excess 
fatigability, incoordination, and/or pain due 
to repeated use or flare-ups, is best equated 
with (1) mild, (2) moderate, (3) severe, or 
(4) pronounced intervertebral disc syndrome.

The orthopedic examiner should fully describe 
any functional deficits associated with the 
service-connected disability of the veteran's 
low back.  As part of that description, the 
examiner should indicate whether the veteran 
exhibits muscle spasms or guarding and, if 
so, whether muscle spasms occur on extreme 
forward bending and whether the muscle spasms 
and/or guarding are severe enough to result 
in an abnormal gait or abnormal spine contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis; whether there is any 
listing of the spine, a positive 
Goldthwaite's sign, or evidence of 
osteoarthritic changes or narrowing of joint 
spaces; and whether there is any abnormal 
mobility on forced motion.  The examiner 
should also record the range of motion in the 
veteran's low back, in terms of degrees of 
forward flexion, backward extension, left and 
right lateral flexion, and left and right 
lateral rotation.  If there is clinical 
evidence of pain on any motion, the examiner 
should indicate the point at which pain 
begins.  Then, after reviewing the veteran's 
complaints and medical history, the examiner 
should render an opinion, based upon his or 
her best medical judgment, as to the extent 
to which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due to 
repeated use or flare-ups, and should portray 
these factors in terms of additional loss in 
range of motion (beyond that which is 
demonstrated clinically).

The orthopedic examiner should also conduct 
range of motion studies on the left knee.  
The examiner should first record the range of 
motion observed on clinical evaluation, in 
terms of degrees of flexion and extension.  
If there is clinical evidence of pain on 
motion, the examiner should indicate the 
degree of flexion and/or extension at which 
such pain begins.  Then, after reviewing the 
veteran's complaints and medical history, the 
examiner should render an opinion, based upon 
his or her best medical judgment, as to the 
extent to which the veteran experiences 
functional impairments such as weakness, 
excess fatigability, incoordination, or pain 
due to repeated use or flare-ups, and should 
portray these factors in terms of degrees of 
additional loss in range of motion (beyond 
that which is demonstrated clinically) due to 
these factors.  Specifically, the examiner 
should indicate whether the overall left knee 
disability picture, in terms of limited 
motion, and including any weakness, excess 
fatigability, incoordination, and/or pain due 
to repeated use or flare-ups, is best equated 
with flexion which is limited to 15, 30, 45, 
60, or more than 60 degrees, and/or extension 
which is limited to 45, 30, 20, 15, 10, 5, or 
less than 5 degrees.

A complete rationale for all opinions should 
be provided.  If either examiner provides an 
opinion that is contrary to one already of 
record, the examiner should point to specific 
findings and/or medical authority to explain 
why he or she has reached a different 
conclusion.

4.  Thereafter, take adjudicatory action on 
the two claims remaining on appeal.  With 
respect to the left knee, consider whether 
separate evaluations should be assigned for 
limitation of flexion and extension of the 
left leg, pursuant to VAOPGCPREC 9-2004 
(Sept. 17, 2004).  With respect to the low 
back, consider both the current and former 
criteria for evaluating disabilities of the 
lumbosacral spine.  Also consider whether 
"staged" ratings are warranted pursuant to 
Fenderson v. West, supra.  If any benefit 
sought remains denied, furnish the veteran a 
SSOC.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


